Filed 3/24/17 Modified and certified for publication 4/19/17 (orders attached)




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FOURTH APPELLATE DISTRICT

                                             DIVISION THREE


GABRIELLE A. et al.,

    Plaintiffs and Appellants,                                    G051784

        v.                                                        (Super. Ct. No. 30-2014-00701745)

COUNTY OF ORANGE et al.,                                          OPINION

    Defendants and Respondents.



                 Appeal from a judgment of the Superior Court of Orange County, Craig L.
Griffin, Judge. Affirmed.
                 Dordi Williams Cohen, Reuven L. Cohen and Anya J. Goldstein for
Plaintiffs and Appellants.
                 Woodruff, Spradlin & Smart, Daniel K. Spradlin and Roberta A. Kraus for
Defendants and Respondents.
              Plaintiffs Gabrielle A. and Nicholas G. (the parents) and John A. and

Gregory A. (the children) appeal from a judgment following the trial court’s decision to
grant a motion for summary judgment by the County of Orange (the County) and social

workers Laura McLuckey, Veronica Zuniga, Sandra Parrish-Rehoreg, Lauri Luchonok,

Gale Westbrook, Elvia Villa, and Brian Satterfield.
              Plaintiffs’ claims relate to the detention of John and Gregory for six

months, specifically, the two months they were detained in Orange County before the

case was transferred to Los Angeles. We conclude, as did the trial court, that the parents’

knowing and voluntary pleas of no contest to the jurisdictional allegations during

dependency proceedings defeats their claims, and the social workers are entitled to

immunity. Finally, even if we were to disregard the no contest pleas and the relevant

immunity doctrines, defendants correctly argue they met their burden to establish they

were entitled to summary judgment on each cause of action, and plaintiffs failed to raise

triable issues of material fact. Accordingly, we affirm.
                                             I
                                          FACTS
A. Dependency Case
              In 2011, plaintiffs Gabrielle A. and Nicholas G., a married couple, were
living in Los Angeles County. They were raising John who was born in July 2009, and
decided to have another child. As they had done with John, they used in vitro
fertilization (IVF) and a sperm donor to conceive their second child, who was due to be
born in July 2011.




                                             2
              In May 2011, Gabrielle and John were visiting her mother, Barbara A.
According to one of plaintiffs’ complaints, Nicholas did not accompany her because
                                                                 1
Barbara despised him and refused to allow him into her home.
              Gabrielle went into early labor, and gave birth at Hoag Hospital (Hoag) to
Gregory at 31 weeks. Three days later, Gabrielle was released, and she returned to
Barbara’s home. Gregory remained in the Neonatal Intensive Care Unit (NICU).
              A few days later, Hoag employees filed a referral for an immediate
response from the Orange County Social Services Agency (SSA). Hoag staff reported to
Senior Social Worker Elvia Villa that Gabrielle had appeared at Hoag with John and
Barbara, wearing a trench coat with nothing on underneath. She displayed what the staff
characterized as irrational and aggressive behavior, including removing the trench coat
and walking around unclothed. She had previously asked for Gregory to be placed back
inside of her, and she asked a nurse to cut her ankles for blood letting. According to
staff, she attempted to wheel Gregory’s isolette out of the NICU and became violent with
them.
              Gabrielle disputes this version of events, stating she was attempting to pick
up a fallen item, not move Gregory’s isolette. But she does not dispute that she was
placed on a hospital hold pending evaluation. Hospital employees informed Villa that
Gabrielle had expressed thoughts of hurting her children and demonstrated paranoia.
              Nicholas, meanwhile, had not yet been to visit his newborn son, although
nearly a week had elapsed since his birth. He was not listed on the birth certificate as the
child’s father. He was not listed on hospital records. When interviewed, after being



1
  This statement, like many statements the plaintiffs include in their statement of facts, is
supported only by a citation to plaintiffs’ unverified complaint. Such statements are not
evidence. Even if such facts can be found elsewhere in the record in evidentiary form, it
is the responsibility of the parties, not the court, to provide such citations. (Del Real v.
City of Riverside (2002) 95 Cal. App. 4th 761, 768.)

                                              3
placed on the hospital hold, Gabrielle had told Villa that her children were conceived
through IVF using sperm donors, and she did not know who the fathers were.
              Gabrielle also told Villa that she had placed her hands over Gregory “‘and
created a protective bubble oric shield that would keep him free of all evil.’” Villa also
spoke to Barbara, who reported Gabrielle had become agitated and aggressive a few days
after Gregory’s birth, including abusive behavior toward her. Barbara told Villa she was
not aware that Gabrielle and Nicholas were married.
              Based on her interviews with Gabrielle, Barbara, numerous members of
hospital staff, and the incomplete information she had received about Nicholas’s
paternity, Villa, with her supervisor’s and law enforcement’s concurrence, placed
Gregory on a hospital hold and both children in protective custody. The hospital hold
was signed and accepted by a nurse at Hoag. Villa also prepared applications for
dependency petitions.
              The next day, a Sunday, Nicholas presented a copy of his marriage
certificate to Social Services Supervisor Brian Satterfield at Orangewood Children’s
Home (Orangewood) and asked him to release John to his custody. Satterfield was acting
as duty officer that day, which meant he had responsibility for overseeing operations at
Orangewood. He had no authority to release any child, and so informed Nicholas. Other
than his duties at Orangewood, Satterfield had no other involvement in the case. Citing
again to their complaint, Nicholas claimed Satterfield told him he did have such
authority.
              The detention report was authored by Laura McLuckey, a licensed clinical
social worker and SSA employee. Her investigation included, in sum, the following. She
spoke to Barbara, who expressed concern about Gabrielle’s “‘very strange ideas.’” She
told McLuckey that Gabrielle chews John’s food before giving it to him, and claimed a
need to “‘blood let’” her ankles. She characterized Nicholas as being completely



                                             4
dependent on Gabrielle, and she repeated her accusation that Gabrielle had abused her.
She was concerned for John’s safety and would not allow Gabrielle to return to her home.
               McLuckey also spoke to Nicholas. According to her report, he said he was
not present for Gregory’s birth because Gabrielle and Barbara had told him “things were
fine” and requested he wait a few days. He had appointments on two days, and needed to
stay home to take care of family pets. He stated he “‘would do anything Barbara and
[Gabrielle] want him to.’” He admitted Gabrielle is “‘strong-willed’” and that he would
make efforts to “‘appease’” her. He acknowledged that Gabrielle chewed John’s food,
but said it did not happen regularly. He admitted Gabrielle’s need for psychological help.
               Gabrielle told McLuckey she had annulled her marriage to Nicholas due to
      2
fraud. She said Nicholas had accused her of being an unfit mother. McLuckey also
spoke to Hoag employees, who recounted Gabrielle’s behavior and updated her as to
Gregory’s status. She was advised Gabrielle had been diagnosed with postpartum
depression and transferred to a different hospital.
               She also spoke with Veronica H., Gabrielle’s sister. Veronica reported she
had a good relationship with Gabrielle and stated her opinion that Gabrielle was an
excellent mother, although she could be “obsessive and nervous” and that Gabrielle
believed in homeopathic remedies and was extremely health conscious. Veronica stated
she and her siblings had an abusive childhood due to Barbara’s alcoholism and abuse.
Veronica said that Nicholas provided child care for Veronica’s own son. She wished to
be considered for placement, if necessary.
               McLuckey contacted John’s pediatrician about his prior care and history,
which did not raise any issues. She also received a copy of the marriage certificate
between Gabrielle and Nicholas and investigated whether there were any police contacts
in their city of residence.
2
 Gabrielle and Nicholas did have an earlier marriage between them annulled in 1999.
They were remarried in 2009.

                                              5
               The detention report also noted that a home inspection had been completed
and no visible hazards or safety concerns were reported. The report also recounted an e-
mail from Gale Westbrook, a senior social worker who worked in placement. Westbrook
reported that on the day after detention, Nicholas had been calling SSA “non-stop since
about 6:30 AM” and described him as “pushy, argumentative, and demanding to have the
child. . . . He is rude, interrupts, and tries to intimidate staff by raising his voice.”
               Ultimately, McLuckey’s report recommended the children be detained,
with John placed in Nicholas’s care. She also recommended Gregory be placed with
Nicholas when he was released from the hospital, with certain protective orders in place.
Gabrielle was not to reside in the home until her mental health was stabilized, with
consistent therapy and medication; Nicholas was not to permit any unmonitored contact
between Gabrielle and the children; and visits between Gabrielle and the children needed
to be monitored by a designated monitor, not Nicholas. McLuckey also prepared the
dependency petition. The petition cited Welfare and Institutions Code section 300,
subdivision (b), failure to protect, as the basis for dependency.
               The detention hearing was held on May 25, 2011 before Commissioner
Jane L. Shade. Despite McLuckey’s recommendation that both John and, in due course,
Gregory, be returned to Nicholas’s care, the children’s court-appointed counsel objected.
Counsel was concerned that Nicholas was “passive” and minimized Gabrielle’s
problems, and would not be able to handle the situation if Gabrielle turned up at the home
in an erratic and unstable condition. Counsel raised Nicholas’s own statement to SSA
that he “‘would do anything Barbara and [Gabrielle] want him to.’” Also raised was the
e-mail Westbrook sent to McLuckey about Nicholas’s behavior with SSA staff following
detention. While counsel specified that she was not arguing the children should never be
placed with Nicholas, she felt it was premature due to the lack of a safety plan.
Ultimately, the court agreed and ordered the children detained. Nicholas was to have
monitored visits with John.

                                                6
                In a related hearing on May 27, the court concluded that Nicholas was the
presumed father of both children. The court continued its previous order, though it
granted Nicholas additional visitation and allowed SSA to liberalize or restrict visitation
as necessary.
                There is a document in the record entitled “Orange County Social Services
Agency Detention Disposition Worksheet.” This document is undated and unsigned.
It states, with regard to placement: “SSA is authorized to release to suitable adult
(placement) pending hearing. SSA to conduct relative placement evaluation as
authorized by law (SSA can consider relatives but do not place).”
                At the hearing, the court stated it would authorize SSA “to release the child
to a suitable adult as may be deemed pending hearing for suitable placement.” The
children’s counsel specifically asked the court to exclude Gabrielle’s relatives. The court
replied: “I’m not authorizing release to a relative but just to a suitable adult for
placement.” Asked by Gabrielle’s counsel to clarify if the court meant that relative
placement was not preferred, the court answered it was not making that finding.
Gabrielle’s counsel then asked: “Are we considering that a relative is included in any
suitable adult?” The court answered: “I’m just authorizing release to a suitable adult.”
Gabrielle’s counsel stated she could “see confusion happening when the agency gets an
order as to whether or not they can continue to consider relatives for placement,” and the
court responded: “As authorized by law.”
                Following the detention hearing, Westbrook began evaluating relatives as
placement options. She completed an assessment of the home of Veronica and her
husband on June 1. Westbrook’s home visit revealed that Veronica, her husband and six-
year-old child lived in a one-bedroom apartment, with all three sharing one bed. State
regulations require each child to have their own bed or crib, and based on the size of the
bedroom, Westbrook did not believe all necessary beds could be accommodated.



                                               7
              Both Veronica and her husband expressed concerns to Westbrook about
Gabrielle, and how they might protect themselves if Gabrielle’s mental health declined.
Veronica’s husband was concerned Gabrielle could overpower him and steal the children.
Veronica thought they might move to a larger residence with a confidential address.
              Westbrook’s investigation also showed that Veronica had two unresolved
criminal matters. Westbrook told Veronica that if the issues regarding required beds or
cribs could be resolved, the placement recommendation would be favorable. Westbrook
requested an exemption for the criminal issues.
              Westbrook also did an evaluation of Barbara’s home on June 8.
Immediately after detention, Westbrook had ruled out Barbara because she could not
protect herself from Gabrielle and was fearful of Nicholas. She also did not think she
could manage the newborn.
              After the detention hearing, however, Westbrook reevaluated and
reconsidered. She found that Barbara had a preexisting relationship with John, and he
would run to be with her during visits. Many of John’s personal items were at Barbara’s
home. Barbara told Westbrook she could hire a nanny or helper if the children were
placed with her.
              Gabrielle had informed Senior Social Worker Sandra Parrish-Rehoreg that
she preferred the children be placed with her and Nicholas, then with Veronica, with
Barbara as her third choice. If the children were placed in foster care, she wanted the
foster mother to be “a ‘lactating mother into new age kind of stuff.’”
              The jurisdiction/disposition report was prepared by Senior Social Worker
Lauri Luchonok. The initial report was filed on June 14, with addenda filed on June 15
and 16. The report provided a comprehensive overview of the facts and issues, including
reports on the many interviews Luchonok had conducted. Ultimately, Luchonok
recommended the petition be sustained and the matter transferred to Los Angeles for
disposition. Gabrielle argues that a psychiatrist’s evaluation, dated June 13, should have

                                             8
been discussed in the report. The evaluation concluded that Gabrielle had suffered from
“post-partum psychosis due to acute stress, but symptoms resolved,” and said her current
diagnosis was “adjustment disorder with anxiety.”
                                                                                      3
               On June 15, the jurisdictional hearing before Referee Barbara Evans was
continued with authorization for breast feeding with approval of Gregory’s doctor. After
obtaining the doctor’s approval, Luchonok instructed Barbara to give the breast milk to
Gregory and that she needed to follow the court order. She believed Barbara was doing
so. SSA was also authorized to release the children to a suitable adult.
               At that same hearing, the court clarified its order concerning placement:
“The agency does have the authority to release to a suitable adult and that would include,
certainly, the grandmother or the aunt as is in the best interest of the children.”
               Westbrook approved placement of John with Barbara on June 16. It was
reported to the court in an addendum to the jurisdictional report that this placement would
occur. Barbara picked John up from Orangewood on June 17. On June 20, after
confirming Barbara had hired a full-time nurse to help with Gregory’s care, Westbrook
approved placement of Gregory with Barbara.
                                                            4
               The parties were in court again on June 16, before Referee Evans. The
parties had signed a written stipulation under which both Nicholas and Gabrielle pleaded
no contest to an amended petition. On the record, both stated they had signed and


3
    Referee Evans was acting as temporary judge.
4
  During briefing, plaintiffs requested the record be augmented with the full transcripts of
this hearing and a hearing held on November 10. We denied the request, stating that
“only excerpts of those transcripts were attached to the motion for summary judgment
which is under review in this appeal. Although the complete reporter’s transcripts were
transmitted to the trial court from the juvenile court proceeding . . . only the excerpts
were unsealed and provided to the trial court for consideration.” Accordingly, we
disregard plaintiffs’ discussion of any part of the hearing not included in the transcript
excerpts.

                                              9
initialed the stipulation. The court stated: “I want you both to listen. You have certain
rights. This matter’s been set for a trial, and I know you both know that and understand
that. This document asks if you want to waive those rights.” When asked if his attorney
had explained the document to him, Nicholas said he understood there would be a
dispositional hearing in Los Angeles, and asked if that was the same as a trial. He said
the issues that had been covered did not include his rights. That part of the transcript
ends at that point. A new excerpt begins a few pages later, where the court explained that
a plea of no contest does not admit or deny the petition’s allegations. “You’re leaving it
up for the court to decide, and the court has read everything in the file, so based on the
information in the file, the court would find the petition is true.” The court advised the
parties that because they lived in Los Angeles, the case would proceed to disposition
there.
              Nicholas stated he felt the jurisdiction/disposition report included “a lot of
false statements,” and the court advised that if the matter proceeded to trial, his attorney
would have the right to cross-examine the person or persons who prepared the reports.
The father responded he just wanted to get his children back as quickly as possible, to
which the court replied, “I don’t know what the answer is to your question.” Nicholas
again denied any wrongdoing. The court ordered the matter off the record at that point.
              When proceedings resumed, the court asked counsel if they had had the
opportunity to speak with their clients. Nicholas’s attorney stated she had explained,
again, that the stipulation would resolve the issue of jurisdiction only, and at a disposition
hearing, he would still have the right to a trial, to call witnesses, and to testify. The court
then inquired of Nicholas: “The court still has concerns, based on your statements a little
while ago, about the fact that you haven’t had an opportunity to be heard. Nobody let
you be heard. You have that right. I want you to be heard. But if you enter a plea today,
you’re not going to be heard, at least not on the issues of the things that are in the
petition. [¶] Do you understand that?” Nicholas responded: “Yes, I do. I’m prepared to

                                              10
go along with the petition, you honor.” Nicholas agreed that this was his independent
decision, and agreed again when asked if it was his “independent, intelligent decision.”
He also replied in the affirmative to questions asking whether he had an adequate
opportunity to discuss the matter with counsel. He said he did not have any concerns or
doubts, or further questions for the court. When informed he still had the right to a trial,
he replied, “I understand that, your honor, but I don’t feel a trial at this point will be
necessary, your honor.”
              The court inquired next of Gabrielle. In response to the court’s questions,
Gabrielle agreed she understood her rights; her attorney had adequately explained her
rights to her; and her attorney had answered her questions. She understood that she had
the right to a trial if she disagreed with the petition, to call and cross-examine witnesses,
and to testify herself. She also understood that if she entered a plea of no contest, the
court would find the petition true. She wished to proceed with a plea. Her attorney
concurred that Gabrielle understood her rights.
              Accordingly, the court determined that each parent had knowingly and
voluntarily waived his or her right to a trial and they wished to enter a plea. The parents
subsequently pleaded no contest to the allegations of the amended petition, and counsel
joined. The court determined there was a factual basis for the plea, and found by a
preponderance of the evidence that the petition was true. The court found the children’s
legal residence was in the county of Los Angeles, and ordered the case transferred there,
with prior orders to remain in full force and effect until disposition.
              Senior Social Worker Guadalupe Arteaga was acting as court officer in the
department where the jurisdictional hearing took place. As court officer, her role
included preparing files for hearings, reviewing reports, and acting as liaison between the
court and social services. Arteaga did not take note of the addendum report, in which
Luchonok had reported that John would be placed with Barbara on the day of the hearing.
She believed John was still at Orangewood. As a result, after the court ordered the case

                                              11
transferred to Los Angeles, she followed standard practice for a child in an emergency
shelter and completed a transfer order, a standard Judicial Council form that directed the
child be transferred to the new county within seven days. She later testified that had she
known that John was with Barbara, she would not have ordered the transfer to occur
within seven days. Luchonok did not discover the transfer order until approximately a
week after the hearing. Once she did, she contacted Arteaga and informed her of the
issue, and consulted county counsel, who recommended that John remain with Barbara
because removing him to a new foster care situation would be detrimental. Counsel
informed Luchonok that in his view, moving John to Los Angeles was not required.
              After this hearing, Nicholas spoke on the phone with Senior Social Services
Supervisor Veronica Zuniga about the transfer of the case to Los Angeles.
              Commissioner Shade, who had not presided at the jurisdictional hearing,
was made aware of the issue of the transfer order at a June 27 hearing. Despite the
factual situation created by the error, the court declined to amend the transfer order
because the order was made by a temporary judge to whom all counsel had stipulated,
and if the court were to consider new argument, it would be tantamount to an improper
appeal. The children’s counsel strenuously objected to removing John from Barbara’s
home. Nonetheless, the court did not believe it had the authority to reconsider the issue.
It stated: “I hope that everyone, as lawyers, will explore any remedies that might be
appropriate or discussions or whatever they may feel is appropriate and take it from
there.”
              County counsel subsequently sent an e-mail to Luchonok advising her to
transfer the case, leave the children in placement, and Los Angeles would sort it out.
“The parents,” counsel wrote, “are not denied any due process on the issue since the case
has been transferred to LA for disposition and placement is at issue at disposition. Thus,
the parents would be able to litigate this issue in Los Angeles. Also, it would likely be



                                             12
detrimental to remove the child from this relative placement to go into congregate care in
Los Angeles pending further placement by Los Angeles.”
              The case was transferred on July 18. Numerous proceedings were held in
Los Angeles County between July and November. Gabrielle and Nicholas claim they
                                                   5
were denied visitation through part of this period. The children were removed from
Barbara’s care and placed with Veronica’s husband, on the condition that Veronica
remain out of the home until a criminal history waiver was processed. In November, the
children were released to the parents upon a finding by the trial court that Nicholas “is at
this point non-offending” and the testimony of Gabrielle’s psychiatrist. Gabrielle was
required to continue counseling and seeing her psychiatrist as recommended by her
doctor.


B. The Los Angeles/Federal Proceedings
              In March 2012, plaintiffs filed a complaint (which does not appear to be
included in the record) against 16 defendants (including most of the social workers
named above; we will discuss this in more detail post) in Los Angeles Superior Court.
They filed a first amended complaint on July 6. On August 8, the defendants removed

5
  Plaintiffs’ briefs tend to cite to their separate statement as evidence of their assertions.
This claim about visitation, for example, lists seven different exhibits as evidence in their
separate statement. Unfortunately, rather than citing to the specific pages of the appellate
record that include the evidence they would like us to review, they expect us to search the
summary judgment exhibits, which go from A to GG in defendant’s papers and from A to
NNN in plaintiffs’ filings. (Why plaintiffs could not have used numbers rather than
letters for their exhibits is also baffling.) Given the length of the record (a 2,190-page
clerk’s transcript plus another 478 pages submitted in an unredacted version) it was
incumbent on the parties to cite specifically to the page of the appellate record that
included the relevant supporting evidence. To the extent we are unable to locate
evidence in the record to support plaintiffs’ assertions, they are disregarded and any legal
issue is waived. (Del Real v. City of Riverside, supra, 95 Cal.App.4th at p. 768; Schubert
v. Reynolds (2002) 95 Cal. App. 4th 100, 109.)


                                             13
the matter to federal district court. At a hearing in September, the district court, with the
consent of plaintiff’s counsel, dismissed a number of federal claims asserted in the first
amended complaint and ordered plaintiffs to either decide to dismiss the remaining
federal claims or to file a second amended complaint.
              On September 24, plaintiffs filed a second amended complaint and
attempted again to plead federal claims. A few days later, the district court dismissed all
federal claims and remanded the matter back to state court in Los Angeles County, where
plaintiffs filed a third amended complaint. This complaint, too, included federal causes
of action, so defendants again removed the case to federal district court.
              In January 2013, the federal court granted defendants’ motion to dismiss,
finding that plaintiffs had failed to allege specific facts as to each defendant on each
alleged claim. Leave to amend was granted, and in February, plaintiffs filed their fourth
amended complaint (the complaint). That complaint was 234 pages long, included 32
causes of action, and named, as relevant here, the following defendants: the County,
McLuckey, Zuniga, Parrish-Rehoreg, Luchonok, Westbrook, Villa, and Satterfield. The
topics in the complaint include everything from the original detention, to the alleged
failure to follow the breast milk and visitation orders, to the handling of the transfer to
Los Angeles. In sum, plaintiffs accused the County and the social workers of not merely
negligent but grossly improper (and criminal) conduct, including falsifying evidence,
failing to disclose exculpatory evidence, committing perjury, and acting with fraud,
duress, and malice in their conduct of the case.
              After rulings in the federal court on motions to dismiss, as well as voluntary
dismissals, the seven individual social workers and the County were the only remaining
defendants.
              The County and the seven social workers brought a motion for summary
judgment or partial summary judgment on eight of the federal claims, including alleged



                                              14
violations of the First, Fourth and Fourteenth Amendments. In October 2013, the district
court granted the motion in its entirety.
                We briefly summarize some of the district court’s pertinent findings. The
court found that exigent circumstances existed to detain the children without a warrant at
Hoag, and that Nicholas’s arrival at Hoag after the children were detained did not alter
matters; there was no evidence to show conduct by the social workers to establish a claim
for deliberate indifference, or behavior that shocks the conscience; the social workers
were entitled to immunity because there was no evidence of material false statements;
numerous claims by the plaintiffs were barred by the parents’ pleas of no contest in
dependency court. The court entered judgment in favor of the defendants. The district
court declined to exercise jurisdiction over the state claims and remanded the matter to
state court. The matter was transferred to Orange County thereafter.


C. The Orange County Proceedings
                                                                                                6
                In April 2014, defendants filed the instant motion for summary judgment.
The remaining state law claims were: negligent supervision, hiring, retention and
discipline (22nd cause of action); intentional infliction of emotional distress (24th cause
                                                             7
of action); violation of state civil rights (Civ. Code, § 43) (26th cause of action);
violation of state civil rights (§ 52.1) (28th cause of action); and violation of state civil
rights (§§ 51.7 and 52) (30th cause of action). Defendants argued many of the issues
were barred by preclusion doctrines due to the district court’s decision; the social workers


6
  Defendants sought and gained the juvenile court’s permission to use records from the
dependency case, filed under seal, in its motion for summary judgment. They also filed a
motion in civil court to file records under seal. They filed both redacted and unredacted
versions of their motion, separate statement, and exhibits. Plaintiffs did not file any of
their opposition papers or exhibits under seal.
7
    All further undesignated code sections are to the Civil Code.

                                               15
were entitled to immunity; the claims were barred by plaintiffs’ no contest pleas; and
there were no triable issues of fact as to the remaining claims.
              In their opposition plaintiffs argued the district court’s rulings had no
preclusive effect; the no contest pleas were invalidated by the subsequent trial in Los
Angeles; the petition to detain the children was fraudulent; the actions of various social
workers were malicious; the juvenile court had determined the social workers had
violated various orders concerning visits, breast milk and the case’s transfer to Los
Angeles; Barbara should not have been used as a placement; discretionary immunity did
not apply; and there was sufficient evidence of triable issues of fact to proceed on their
claims.
              Defendants filed their reply papers. The hearing on the motion was
continued twice, to August 27.
              At the hearing, the trial court granted the motion for summary judgment.
The court stated it was not applying preclusion doctrines to the district court’s decision,
but “does rely on the same basic legal grounds.” The court went on: “Specifically, two
undisputed facts defeat plaintiffs’ claims. [¶] First, the vast majority of the plaintiffs’
allegations are defeated by absolute immunity given to social workers under Government
Code section 820.2 for child removal and placement decisions in dependency
proceedings. . . . [¶] . . . [¶] [P]laintiffs’ claims that defendants fabricated evidence,
made false statements, and withheld exculpatory evidence fail here because of the second
fact that defeats plaintiffs’ claims: plaintiffs pleaded no contest to the dependency
petition.”
              The order was subsequently entered, as was the judgment. Plaintiffs’
motion for reconsideration was subsequently denied. Plaintiffs now appeal.




                                              16
                                              II
                                       DISCUSSION
A. Basic Principles and Standard of Review
              Summary judgment is appropriate “if all the papers submitted show that
there is no triable issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).) To prevail on the
motion, a defendant must demonstrate the plaintiff’s cause of action has no merit. This
requirement can be satisfied by showing either one or more elements of the cause of
action cannot be established or that a complete defense exists. (Code Civ. Proc., § 437c,
subds. (o), (p); Bardin v. Lockheed Aeronautical Systems Co. (1999) 70 Cal. App. 4th 494,
499-500.)
              “[T]he party moving for summary judgment bears an initial burden of
production to make a prima facie showing of the nonexistence of any triable issue of
material fact; if he carries his burden of production, he causes a shift, and the opposing
party is then subjected to a burden of production of his own to make a prima facie
showing of the existence of a triable issue of material fact.” (Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal. 4th 826, 850.) “A prima facie showing is one that is sufficient to
support the position of the party in question.” (Id. at p. 851.) “There is a triable issue of
material fact if, and only if, the evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in accordance with the
applicable standard of proof. [Fn. omitted.]” (Id. at p. 850.)
              To meet the burden of a prima facie case, the litigant may not rely on mere
“allegations or denials of [the] pleadings.” (Code Civ. Proc., § 437c, subd. (p)(2); see
also Maltby v. Shook (1955) 131 Cal. App. 2d 349, 355.) Further, “After-the-fact attempts
to reverse prior admissions are impermissible because a party cannot rely on
contradictions in his own testimony to create a triable issue of fact. [Citations.]”
(Thompson v. Williams (1989) 211 Cal. App. 3d 566, 573-574.)

                                              17
              “‘We review the trial court’s decision de novo, considering all evidence the
parties offered in connection with the motion . . . and the uncontradicted inferences the
evidence reasonably supports.’” (Herberg v. California Institute of the Arts (2002) 101
Cal. App. 4th 142, 148.)


B. The No Contest Pleas
              Plaintiffs argue that the parents’ no contest pleas to the question of whether
the juvenile court had jurisdiction should be disregarded, because they were not entered
into voluntarily or intelligently, but based on coercion and duress. This contention,
however, is based on an extremely selective reading of the record.
              It is certainly a fair reading of the record to say that Nicholas initially had
misgivings about the plea, denying wrongdoing and stating he just wanted his children
back as soon as possible. But there is no reasonable question, and no triable issue of fact,
that when the court returned after a recess Nicholas agreed that pleading no contest was
his independent decision, and agreed again when asked if it was his “independent,
intelligent decision.” The court bent over backwards to make sure Nicholas understood
the import of his decision, knew he had the right to a trial, and had the opportunity to
discuss the matter with counsel. He repeatedly agreed that he did. Therefore, whatever
initial doubts he had, he overcame them, and the record reflects that he voluntarily agreed
to plead no contest. Moreover, the record includes no doubts whatsoever as expressed by
Gabrielle. We conclude the trial court properly advised the parents of their rights and
met the other requirements of accepting a plea set forth in California Rules of Court, rule
5.682.
              The parents claim their deposition testimony, given in this case, should be
considered as evidence of what they knew and understood at the time they entered the
pleas. We disagree. Self-serving testimony cannot contradict prior admissions in



                                              18
determining a motion for summary judgment. (See Thompson v. Williams, supra, 211
Cal.App.3d at p. 573.)
              The parents also claim they could not “‘admit’” to facts that were unknown
to them at the time of the plea, because they only learned of discrepancies later. The
facts they pleaded to, in the amended petition, are summarized as follows: 1) That
Gabrielle gave birth to Gregory at 31 weeks, and several days later, she was hospitalized
at Hoag under a psychiatric hold; 2) On the day of the hold, Gabrielle attempted to
remove Gregory from the NICU, despite his continued need for medical care, and
Gabrielle was combative; 3) Gabrielle had unresolved mental health issues; and 4)
Nicholas knew or should have known of Gabrielle’s mental health issues.
              Given the limited facts included in the petition it is unclear what “fabricated
evidence, false statements, and withheld exculpatory evidence attendant to the
jurisdictional petition,” might have been unknown to the parents at the time of the plea.
These were the only facts admitted, and sufficient to establish jurisdiction. Therefore,
what the parents knew or did not know about the alleged misconduct of the social
workers is simply not relevant to the admitted facts. They were asked (several times, in
Nicholas’s case) whether they wished to give up their right to cross-examine witnesses,
and repeatedly answered that they did. They cannot now complain that they entered their
pleas based on incomplete information. They had the opportunity to fully explore all
relevant information by proceeding to trial, but voluntarily chose not to do so.
              The parents also argue that their no contest pleas at the jurisdiction hearing
should be disregarded because the children, under certain conditions, were returned to
them at disposition. This, simply put, is a specious argument. The jurisdiction order was
never set aside or vacated – indeed, the case could not have proceeded to disposition if it
had been. The fact that they “prevailed” later does not result in a dismissal of the
jurisdictional order. It simply results in a new order. Indeed, nothing that occurred with
respect to disposition calls into question the propriety of asserting jurisdiction. The court

                                             19
simply found, five months later, that the children could be released, because Nicholas
was nonoffending “at [that] point,” and the testimony of Gabrielle’s psychiatrist provided
evidence that the children could be safely returned at that time.
              Having addressed the facts behind the no contest pleas and determining the
pleas were valid, we now turn to their legal import. “A plea of ‘no contest’ to allegations
under [Welfare and Institutions Code] section 300 at a jurisdiction hearing admits all
matters essential to the court’s jurisdiction over the minor. Accordingly, by their
knowing and voluntary acquiescence to the allegations of the petition, parents waived
their right to challenge on appeal the legal applicability of [Welfare and Institutions
Code] section 300[, subdivision] (e)[,] to their conduct.” (In re Troy Z. (1992) 3 Cal. 4th
1170, 1181.) This principle also applies in later proceedings, such as moving to
reconsider the earlier finding. (In re Andrew A. (2010) 183 Cal. App. 4th 1518, 1526-
1527.)
              Accordingly, the no contest pleas act as a bar to subsequently calling into
question the basis for jurisdiction. Plaintiffs’ claims are fundamentally premised on their
assertions that the children were wrongfully removed, detained, and subjected to the
jurisdiction of the juvenile court based on the alleged intentional misconduct of the social
workers. But given that their pleas admitted sufficient evidence for the court to exercise
that jurisdiction, these arguments are simply untenable.


C. Immunity
              In addition to the conclusion that plaintiffs cannot argue an insufficient
factual basis for detention or jurisdiction, immunity doctrines bar plaintiffs’ claims.
These immunity doctrines are codified in Government Code sections 815.2 and 820.2.
              Government Code section 820.2 states: “Except as otherwise provided by
statute, a public employee is not liable for an injury resulting from his act or omission
where the act or omission was the result of the exercise of the discretion vested in him,

                                             20
whether or not such discretion be abused.” Similarly, Government Code section 815.2,
subdivision (b), provides: “Except as otherwise provided by statute, a public entity is not
liable for an injury resulting from an act or omission of an employee of the public entity
where the employee is immune from liability.”
               The immunity provided by these statutes is broad, and includes immunity
for social workers’ removal and placement decisions. (See, e.g., Christina C. v. County
of Orange (2013) 220 Cal. App. 4th 1371, 1381 (Christina C.); Jacqueline T. v. Alameda
County Child Protective Services (2007) 155 Cal. App. 4th 456, 466.) Immunity “applies
even to ‘lousy’ decisions in which the worker abuses his or her discretion, including
decisions based on ‘woefully inadequate information.’ [Citation.]” (Christina C., supra,
220 Cal.App.4th at p. 1381.) Courts have determined immunity applies to such decisions
no matter how horrible the outcome, including a situation where a social worker returned
a child to a father, who stabbed the child in the heart and lungs shortly thereafter.
(Ortega v. Sacramento County Dept. of Health & Human Services (2008) 161
Cal. App. 4th 713, 715-716-718.)
               Plaintiffs argue, however, that Government Code section 820.21 applies
here. That section abrogates immunity for perjury, fabrication of evidence, failure to
disclose known exculpatory evidence, or obtaining testimony by duress, fraud, or undue
influence – if committed with malice. (Gov. Code, § 820.21, subd. (a).) Malice is
defined as “conduct that is intended by the person described in subdivision (a) to cause
injury to the plaintiff or despicable conduct that is carried on by the person described in
subdivision (a) with a willful and conscious disregard of the rights or safety of others.”
(Gov. Code, § 820.21, subd. (b).) Thus, not only must the act fall into one of the
enumerated categories, but it must also be committed with malice. This is a high bar to
clear, and plaintiffs’ attempts to do so fail.
               Plaintiffs point to numerous acts by the various social workers involved as
evidence that immunity should not apply under the limits of Government Code section

                                                 21
820.21. The assertions plaintiffs offer in support of this argument, however, are purely
speculative and conclusory. For example, they assert Villa took John into custody even
though she knew Nicholas was present. They do not cite to specific evidence in the
appellate record. Instead, they cite to their own opposition to the motion for summary
judgment and nine pages of their own separate statement. That portion of the separate
statement, in turn, cites literally dozens of pieces of evidence. (See fn. 5.) None of the
cited evidence, including and particularly the excerpts from her deposition, supports a
conclusion or even a reasonable inference of malice on Villa’s part.
              Plaintiffs also claim that Villa “fraudulently changed the information on the
Applications for Petitions” to make it seem that Nicholas was not the father or a viable
placement option. But neither the applications themselves nor Villa’s testimony support
any inference of malice. There was no evidence that Villa knew of Nicholas’s status at
the time. At best, there is evidence of a lack of information and confusion.
              The purported evidence of malice against the other social workers is
equally weak. Plaintiffs make much of Luchonok withholding the “exculpatory
evidence” of a report by Gabrielle’s psychiatrist, with no mention as to why Gabrielle’s
own counsel did not already have a copy of that same report. Moreover, Luchonok
testified at her deposition that by the time she received the psychiatrist’s report, her own
report to the court had already been written. Even if Luchonok had received the report
before the continued hearing, this is not evidence of malice. The psychiatrist’s report was
dated the day before Luchonok’s report was filed.
              In short, the plaintiffs’ evidentiary assertions are heavy on speculation and
light on facts, and plaintiff offers no argument at all as to why Government Code section
820.21 should apply to most of the social workers. Indeed, plaintiffs have failed to
establish a triable issue of material fact on this point as to any of the social workers. The
claims of malice are particularly unpersuasive given that on behalf of SSA, the detention
report (written by McLuckey) recommended returning John, and Gregory, when possible,

                                             22
to Nicholas at the detention hearing. It would seem that plaintiffs’ real complaint is with
the dependency court, not with the social workers. Overall, plaintiffs’ evidence
establishes only that bureaucracies sometimes fail to communicate and make mistakes.
Nothing they offer rises to the level of malice as defined by the statute.
              Plaintiffs’ legal arguments are equally unavailing. They cite to Elton v.
County of Orange (1970) 3 Cal. App. 3d 1053, to argue the court should not have applied
the immunity doctrine. But that case was heard at the demurrer stage, where courts must
assume properly pleaded facts are true. That is not the case on a motion for summary
judgment.
              Plaintiffs also try to squeeze this case into the box of “administrative acts
implementing policy decisions” which are not entitled to immunity. (See, e.g., Barner v.
Leeds (2000) 24 Cal. 4th 676.) But it is clear from case law that decisions relating to the
removal, detention and placement of children in the foster care system do not fall into
that category. (See, e.g., Christina C., supra, 220 Cal.App.4th at p. 1381; see also
Becerra v. City of Santa Cruz (1998) 68 Cal. App. 4th 1450, 1464.) Because the social
workers are not individually liable, the County, too, has no liability. (Gov. Code,
§ 815.2.)
              The law does not grant immunity to social workers because it believes they
are perfect, or should never be questioned or called to account for their actions. The law
grants them immunity because otherwise they would simply not be able to do their jobs.
If every time they removed a child, based on the information they had at the time, they
had to fear a meritorious lawsuit if they were later proved wrong, the system would be
paralyzed and children would be in danger. Nor would we ever find qualified people
willing to become social workers under such conditions. Here, while there is some
evidence of confusion and miscommunication, none of it rises to the level of malice or
even incompetence. The social workers deserve the immunity the law provides.



                                             23
D. Independent Grounds for Summary Judgment
               Finally, in addition to immunity and the no contest pleas, defendants
successfully demonstrated the plaintiffs’ claims have no merit, thereby providing separate
and independent grounds for granting summary judgment. (Code Civ. Proc., § 437c,
subds. (o), (p).) While not discussed in the trial court’s ruling, we may uphold the
decision of the trial court to grant summary judgment if it is correct on any ground.
(Schubert v. Reynolds, supra, 95 Cal.App.4th at pp. 109-110.)
               Plaintiffs do not discuss these issues in either of their briefs, despite
defendants briefing them at some length. While we could deem this failure to brief as
conceding the issue, in the interests of justice, we consider the arguments on their merits,
referring to plaintiffs’ opposition to the motion for summary judgment in the trial court as
appropriate.
               With respect to the claims for negligent supervision, hiring, retention and
discipline, plaintiffs cite no statutory basis for bringing this claim against the County, and
actions against public entities must be based on a statute. (Gov. Code, § 815.) With
respect to the individual social workers, plaintiffs do not include an argument in either of
their briefs on appeal with respect to this issue. Below, their opposition to the motion for
summary judgment included two paragraphs on this point, simply asserting that because
some of the social workers were supervisors there was negligent supervision, hiring,
retention and discipline. Plaintiffs argued that Satterfield, supervised by Westbrook,
would not return John to Nicholas after detention despite his presentation of a marriage
certificate. This proves nothing, however, because plaintiffs have not established that
                                                                      8
Satterfield had the authority to release any child as a legal matter. Plaintiffs then simply



8
 They rely, instead, on a purported statement by Satterfield to Nicholas. This does not
establish legal authority to release the child, and they offer no legal argument or evidence
suggesting Satterfield had such authority.

                                               24
asserted other social workers “engaged in a variety of wrongdoings,” but even if that
were true, that does not establish negligent supervision, hiring, retention and discipline.
                Indeed, what defendants’ evidence showed that none of the named social
workers have records of discipline, all were hired according to established procedures,
and they have each completed all relevant training. Many had years or decades of
            9
experience. Most of the social workers did not have supervision, hiring, retention and
discipline over the other social workers in this matter.
                Zuniga was Luchonok’s supervisor, but her involvement in this matter was
“limited to discussing the matter with her and possibly reviewing her reports prior to their
submission to the Juvenile Court.” Given Luchonok’s experience, prior record and
training, Zuniga had no reason to doubt her competence.
                Given that a claim for negligence in this context requires evidence the
employer was aware of a risk of harm to third parties, the evidence demonstrated no
triable issue of fact as to negligent hiring, supervision, training or retention. (See
Federico v. Superior Court (1997) 59 Cal. App. 4th 1207, 1213-1215.)
                With regard to plaintiffs’ claim for intentional infliction of emotional
distress, for the reasons we discussed above with regard to the malice requirement of
immunity, the evidence is similarly deficient. “‘[T]o state a cause of action for
intentional infliction of emotional distress a plaintiff must show: (1) outrageous conduct
by the defendant; (2) the defendant’s intention of causing or reckless disregard of the

9
 Villa had worked for SSA since 2004, and had been in her assignment since 2007;
McLuckey, a licensed clinical social worker, received her degree in 1999 and had been
employed by SSA since 1997; Luchonok, who had a master’s degree in social welfare,
had been working in social services for approximately 30 years and for the County since
1999; Westbrook also had approximately 30 years of experience in social services and
had worked for the County since 1989; Parrish-Rehoreg had a master’s degree in
counseling and was a licensed marriage and family therapist who had worked for the
County since 1997; Zuniga was a licensed clinical social worker who had been employed
by the County since 1997; Satterfield had been employed by the County since 1996 and
had received several promotions to the position of Social Service Supervisor I.

                                               25
probability of causing emotional distress; (3) the plaintiff’s suffering severe or extreme
emotional distress; and (4) actual and proximate causation of the emotional distress by
the defendant’s outrageous conduct.’ [Citation.]” (Huntingdon Life Sciences, Inc. v. Stop
Huntingdon Animal Cruelty USA, Inc. (2005) 129 Cal. App. 4th 1228, 1259.)
              Plaintiffs’ argument on this point in their opposition to the motion for
summary judgment (again, they declined to brief these points on appeal) consists of a
paragraph conclusorily stating that the social workers “certainly acted outrageously.”
They cited no specific evidence, but merely referred to facts contained in six other legal
arguments. They do not even cite to evidence that plaintiffs suffered the severe
emotional distress required, but state it “can be reasonably inferred.” Indeed, it cannot.
“[I]t is not enough in opposing summary judgment to surmise reasons or make unfounded
allegations: ‘a party “cannot avoid summary judgment by asserting facts based on mere
speculation and conjecture, but instead must produce admissible evidence raising a triable
issue of fact. . . .”’ [Citation.]” (Christina C., supra, 220 Cal.App.4th at p. 1379.)
Plaintiffs did not demonstrate a triable issue of fact as to this cause of action.
              Plaintiffs have no better luck with their arguments under state civil rights
                     10
statutes. Section 43 codifies causes of action for false imprisonment, assault, battery,
invasion of privacy, and a number of business torts. Plaintiffs argued below that this
section creates a separate cause of action for “personal insult” or “injury to his personal
relations,” but they cite no authority that supports this contention. (See Christina C.,
supra, 220 Cal.App.4th at p. 1383.) Moreover, instead of offering evidence of harm,
plaintiffs argued that injury under this section could be “reasonably inferred.” Again, we




10
  This statute states: “Besides the personal rights mentioned or recognized in the
Government Code, every person has, subject to the qualifications and restrictions
provided by law, the right of protection from bodily restraint or harm, from personal
insult, from defamation, and from injury to his personal relations.” (§ 43.)

                                              26
disagree. Plaintiffs have failed to demonstrate a triable issue of material fact exists with
respect to this claim.
              Plaintiffs’ remaining causes of action are under the Bane Act (§ 52.1) and
the Ralph Act (§§ 51.7, 52). The Bane Act prohibits interfering “by threat, intimidation,
or coercion, or attempts to interfere by threat, intimidation, or coercion, with the exercise
or enjoyment by any individual or individuals of rights secured by the Constitution or
laws of the United States, or of the rights secured by the Constitution or laws of this
state.” (§ 52.1, subd. (a).) “Speech alone is not sufficient to support an action . . ., except
upon a showing that the speech itself threatens violence against a specific person or group
of persons; and the person or group of persons against whom the threat is directed
reasonably fears that, because of the speech, violence will be committed against them or
their property and that the person threatening violence had the apparent ability to carry
out the threat.” (§ 52.1, subd. (j).)
              The Ralph Act is an anti-discrimination scheme. Section 52, subdivision
(a), states: “Whoever denies, aids or incites a denial, or makes any discrimination or
distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense for
the actual damages. . . .” Section 51, subdivision (b), is the Unruh Act, California’s basic
anti-discrimination statute, forbidding bias based on “sex, race, color, religion, ancestry,
national origin, disability, medical condition, genetic information, marital status, sexual
orientation, citizenship, primary language, or immigration status.” Sections 51.5 and
51.6 prohibit, respectively, boycotts or blacklists based on protected characteristics as
described in the Unruh Act and gender-based pricing, respectively. Section 51.7,
subdivision (a), states that everyone in California has “the right to be free from any
violence, or intimidation by threat of violence, committed against their persons or
property because of political affiliation, or on account of any characteristic listed or
defined in subdivision (b) or (e) of Section 51, or position in a labor dispute, or because
another person perceives them to have one or more of those characteristics. The

                                              27
identification in this subdivision of particular bases of discrimination is illustrative rather
than restrictive.”
              There is no evidence that either statute has any relevance to this matter.
“The Bane Act and related statutes ‘are California’s response to [the] alarming increase
in hate crimes.’ . . . Civil Code section 52.1 provides that a person may bring a cause of
action ‘in his or her own name and on his or her own behalf’ against anyone who
‘interferes by threats, intimidation or coercion, with the exercise or enjoyment’ of any
constitutional or statutory right.” (Bay Area Rapid Transit Dist. v. Superior Court (1995)
38 Cal. App. 4th 141, 144.) “[T]o state a cause of action under section 52.1 there must
first be violence or intimidation by threat of violence. Second, the violence or threatened
violence must be due to plaintiff’s membership in one of the specified classifications set
forth in Civil Code section 51.7 or a group similarly protected by constitution or statute
from hate crimes.” (Cabesuela v. Browning-Ferris Industries of California, Inc. (1998)
68 Cal. App. 4th 101, 111.) Plaintiffs do not even allege violence, and therefore the Bane
Act claim must fail.
              Under the Ralph Act, a plaintiff must establish the defendant threatened or
committed violent acts against the plaintiff or their property, and a motivating reason for
doing so was a prohibited discriminatory motive, or that plaintiff aided, incited, or
conspired in the denial of a protected right. (See CACI No. 3063; Austin B. v. Escondido
Union School Dist. (2007) 149 Cal. App. 4th 860, 880-881.) Again, plaintiffs allege no
violent act, arguing defendants “conspired” against them due to their “medical
conditions.” Once again, they offer no evidence to establish defendants discriminated
against them, but claim “quite possibly” this animus should be inferred. We decline to
substitute speculation for evidence, and find no triable issue of material fact as to this
cause of action.
              We conclude defendants met their burden to establish a complete defense or
missing element of each of plaintiffs’ claims, and plaintiffs failed to demonstrate triable

                                              28
issues of material facts as to any of these causes of action. Accordingly, even if plaintiffs
had prevailed in their arguments with respect to immunity and the no contest pleas,
summary judgment was, nonetheless, properly granted in defendants’ favor.
                                             III
                                      DISPOSITION
              The judgment is affirmed. Defendants are entitled to their costs on appeal.




                                                   MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.




                                             29
Filed 4/18/17

                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                       DIVISION THREE


GABRIELLE A. et al.,

    Plaintiffs and Appellants,                          G051784

        v.                                              (Super. Ct. No. 30-2014-00701745)

COUNTY OF ORANGE et al.,                                ORDER GRANTING REQUEST
                                                        FOR PUBLICATION; NO CHANGE
    Defendants and Respondents.                         IN JUDGMENT



                  Respondents have requested that our opinion filed on March 24, 2017, be
certified for publication. It appears that our opinion meets the standards set forth in
California Rules of Court, rule 8.1105(c). The request is GRANTED.
                  The opinion is ordered published in the Official Reports.




                                                    MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.
Filed 4/18/17




                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                       DIVISION THREE


GABRIELLE A. et al.,

    Plaintiffs and Appellants,                          G051784

        v.                                              (Super. Ct. No. 30-2014-00701745)

COUNTY OF ORANGE et al.,                                ORDER MODIFYING OPINION;
                                                        NO CHANGE IN JUDGMENT
    Defendants and Respondents.



                  This court hereby orders that the opinion filed herein on March 24, 2017,
be modified as follows:
                  1. On page 23, third sentence of the last full paragraph, the word
“meritorious” is deleted so the sentence reads:
                  “If every time they removed a child, based on the information they had at
the time, they had to fear a lawsuit if they were later proved wrong, the system would be
paralyzed and children would be in danger.”
          This modification does not change the judgment.



                                           MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.




                                       2